Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June 1, 2009
(the “Effective Date”), by and between Empire Resorts, Inc., a Delaware
corporation (the “Company”), and Joseph E. Bernstein (“Executive”, and the
Company and the Executive collectively referred to herein as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to hire Executive and to employ him as the Chief
Executive Officer (“CEO”) of the Company, and the Parties desire to enter into
this Agreement embodying the terms of such employment;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:
 
1.           Title and Job Duties.
 
A.           Subject to the terms and conditions set forth in this Agreement,
the Company agrees to employ Executive as CEO.  Executive shall report directly
to the Board of Directors of the Company (the “Board”).
 
B.           Executive accepts such employment and agrees, during the term of
his employment, to devote substantially all his work time and attention to the
Company, and agrees faithfully to perform his duties and responsibilities in an
efficient, trustworthy and business like manner.  Executive also agrees that the
Board shall determine from time to time such other duties as may be assigned to
him customary for a Chief Executive Officer.  Executive agrees to carry out and
abide by such directions of the Board.  Executive acknowledges that he will
perform substantially all his duties in the Company’s New York office or New
York City Metro Area..
 
C.           Anything herein to the contrary notwithstanding, during the Term,
nothing shall preclude the Executive from managing his personal affairs and
investments, existing real estate development projects, existing legal matters
and responsibilities with the Catskill Litigation Trust, provided that none of
these activities materially interfere with the proper performance of his duties
and responsibilities hereunder.
 
2.           Salary and Additional Compensation.
 
A.           Base Salary.  During the Term, the Company shall pay to Executive
an annual base salary of $500,000, less applicable withholdings and deductions,
in accordance with the Company’s normal payroll procedures.
 
B.           Bonus.  The Executive shall be entitled to participate in any
annual bonus plan maintained by the Company for its senior executives on such
terms and conditions as may be determined from time to time by the Compensation
Committee of the Board.  The payment of any such bonus shall be in the absolute
discretion of the Board or Compensation Committee.
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 2


C.           Equity Compensation.  The Executive shall be entitled to
participate in the Company’s equity based incentive programs to the extent such
programs are put into place and maintained for the Company’s senior executives
on such terms and conditions as may be determined from time to time by the
Compensation Committee of the Board, consistent with this Agreement, and
commensurate with his position.
 
D.           Sign-on Stock Option Grants.  As of the date of execution of this
Agreement (“Execution Date”), the Company shall grant the Executive, subject to
stockholder approval of an amendment to the Company’s 2005 Equity Incentive Plan
(the “Plan”), a 5-year non-qualified stock option to purchase 500,000 shares of
the Company’s common stock pursuant to the Plan, at an exercise price per share
determined at the close of business on the Execution Date, which shall be the
date of grant. The options under this paragraph shall vest 33% six (6) months
following the grant date, 33% twelve (12) months following the grant date, and
34% eighteen (18) months following the grant date, and subject to earlier
vesting as provided herein.  If this Agreement is not extended as provided
herein for an additional 12 months after the initial six-month period of the
Term, all of the options granted under this paragraph shall vest on December 31,
2009, provided, however, if Executive is terminated for Cause or if Executive
resigns, all options granted hereunder shall be considered in accordance with,
and governed by, the Plan. For purposes of this Agreement, “Cause” shall mean
that the Executive (i) pleads “guilty” or “no contest” to or is convicted of an
act which is defined as a felony under federal or state law or as a crime under
federal or state law which involves Executive’s fraud or dishonesty, (ii) in
carrying out his duties, engages in conduct that constitutes willful neglect or
willful misconduct; provided such plea, conviction, neglect or misconduct
results in material economic harm to the Company, (iii) Executive’s failure to
apply for, eventually obtain and subsequently maintain required licenses in the
jurisdiction where the Company currently operates or has plans to operate, or
(iv) the Executive’s material breach of this Agreement.   The options shall not
terminate before their ultimate 5-year expiration date because the Term or any
extension thereof has previously expired.
 
E.           Additional Stock Option Grants.  The Company shall grant the
Executive, subject to stockholder approval of an amendment to the Company’s
Plan, a 10-year non-qualified stock option to purchase 1,000,000 shares of the
Company’s common stock pursuant to the Plan, at an exercise price per share
determined at the close of business on the Execution Date, which shall be the
date of grant, vesting upon the consummation of a Debt Restructure (as defined
in 3.B below) with an entity sourced by the Executive before or after the
Effective Date, including but not limited to the persons and entities set forth
on Exhibit A, their beneficial owners, family members or affiliates. The options
shall not terminate before their ultimate 10-year expiration date because the
Term or any extension thereof has previously expired.
 
F.           Previous Stock Option Grants.  Nothing in this Agreement shall
affect the terms and conditions relating to the grant of 500,000 stock options
to the Executive prior to the date of this Agreement, provided, however, that
the April 27, 2009 grant of 250,000 options shall vest upon a Debt
Restructure.  The options shall not terminate before their ultimate 5-year
expiration date because the Term or any extension thereof has previously
expired.
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 3
 
G.           Expenses.  In accordance with Company policy, the Company shall
reimburse Executive for all reasonable business expenses properly and
necessarily incurred and paid by Executive in the performance of his duties
under this Agreement upon his presentment of detailed receipts in the form
required by the Company’s policy, however, Executive acknowledges and agrees
that the Company shall not reimburse Executive for travel expenses related to
travel between Florida and New York.
 
H.           Benefits.  The Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to senior level executive officers generally and as may be in
effect from time to time.  The Executive’s participation in such plans,
practices and programs shall be on the same basis and terms as are applicable to
senior level executive officers of the Company generally.  Such level of
benefits shall be at a level commensurate with the Executive’s position as Chief
Executive Officer.  In addition, all options referenced in Sections 2 D., E.,
and F. hereof shall be exercisable by the estate of Executive through the
respective term of each such option.
 
I.           Vacation.  Executive shall be entitled to four (4) weeks vacation
on an annual basis.
 
J.           Health Insurance D & O, Indemnification and Other Plans. As of the
Effective Date, Executive shall be eligible to participate in the Company’s
medical, dental, D & O, and other employee benefit programs, if any, that are
provided by the Company for its employees at Executive’s level in accordance
with the provisions of any such plans, as the same may be in effect from time to
time. Executive shall be entitled to COBRA benefits upon termination of the Term
or any extended term.
 
K.           Assistance.  The Company shall provide the Executive access to a
Secretary during business hours. Should the Executive believe that it is
necessary to hire a full or part-time executive assistant, the decision to hire
such an assistant shall be in the sole discretion of the Board of Directors of
the Company and the Company shall determine the appropriate duties and salary
level of the assistant.
 
3.           Term and Termination.
 
A.           The term of this Agreement (“Term”) will commence on the Effective
Date and shall remain in effect through December 31, 2009 and will continue for
a subsequent one (1) year extension if a Debt Restructure, as defined in
paragraph 3.B below, has occurred during the initial six month Term.
 
B.           For purposes of this Agreement, “Debt Restructure” shall be defined
as the combination of one or more of a restructuring, refinancing, deferral of
puts under the Convertible Secured Notes, a buy out of note holders’ interests
in the Convertible Secured Notes, in whole or part, or other similar
transaction(s) between the Effective Date and December 31, 2010, relating to all
of the Company's existing secured debt obligations under its $65,000,000 5½%
Convertible Senior Notes due 2014 and credit facility with Bank of Scotland
(“Secured Debt Obligations”), such that either (i) the Company has restructured
its Secured Debt Obligations so that the Secured Debt Obligations or any
replacements thereof shall not become due prior to December 31, 2010 (other than
any interest payments thereon) and has not filed for bankruptcy protection under
the Federal bankruptcy laws, or (ii) on or before December 31, 2010, the Company
has filed for and emerged from bankruptcy under the Federal bankruptcy laws, and
the Company’s shareholders at the time the Company emerges from bankruptcy hold
at least fifty percent (50%) of the equity in the post-bankruptcy or
post-restructured Company.
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 4
 
4.           Confidentiality Agreement.
 
A.           Executive understands that during the Term, he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets and equipment designs, including information
disclosed to the Company by others under agreements to hold such information
confidential (collectively, the “Confidential Information”).  Executive agrees
to observe all Company policies and procedures concerning such Confidential
Information.  Executive further agrees not to disclose or use, either during his
employment or at any time thereafter, any Confidential Information for any
purpose, including without limitation any competitive purpose, unless authorized
to do so by the Company in writing, except that he may disclose and use such
information when necessary in the performance of his duties for the
Company.  Executive’s obligations under this Agreement will continue with
respect to Confidential Information, whether or not his employment is
terminated, until such information becomes generally available from public
sources through no fault of Executive.  Notwithstanding the foregoing, however,
Executive shall be permitted to disclose Confidential Information as may be
required by a subpoena or other governmental order, provided that he first
notifies the Company of such subpoena, order or other requirement and allows the
Company the opportunity to obtain a protective order or other appropriate
remedy.
 
B.           During Executive’s employment, upon the Company’s request, or upon
the termination of his employment for any reason, Executive will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, computers, blackberries or other PDAs, hardware, software,
drawings, blueprints, and any other material of the Company or any of its
Affiliated Entities or clients, including all materials pertaining to
Confidential Information developed by Executive or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in his possession, custody or control.
 
C.           Executive will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not related to the
gaming business of the Company (“Creations”), conceived or made by him alone or
with others at any time during his employment.  Executive agrees that the
Company owns any such Creations, conceived or made by Executive alone or with
others at any time during his employment, to the extent of the Executive’s
interests therein, and Executive hereby assigns and agrees to assign to the
Company all rights he has or may acquire therein and agrees to execute any and
all applications, assignments and other instruments relating thereto which the
Company deems necessary or desirable.  These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the
Company.  Executive understands that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (a) relates in any way to the
business or to the current or anticipated research or development of the Company
or any of its Affiliated Entities; or (b) results in any way from his work at
the Company.
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 5
 
D.           Executive will not assert any rights to any invention, discovery,
idea or improvement relating to the business of the Company or any of its
Affiliated Entities or to his duties hereunder as having been made or acquired
by Executive prior to his work for the Company, except for the matters, if any,
described in Appendix A to this Agreement.
 
E.           During the Term, if Executive incorporates into a product or
process of the Company or any of its Affiliated Entities anything listed or
described in Appendix A, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to grant and authorize sublicenses) to make, have made, modify, use, sell,
offer to sell, import, reproduce, distribute, publish, prepare derivative works
of, display, perform publicly and by means of digital audio transmission and
otherwise exploit as part of or in connection with any product, process or
machine.
 
F.           Executive agrees to cooperate fully with the Company, both during
and after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations.  Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations.  Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Executive hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.
 
5.           Non-solicitation; non-competition.
 
A.           Executive agrees that, during the Term and until twelve (12) months
thereafter, Executive will not, directly or indirectly, including on behalf of
any person, firm or other entity, employ or solicit for employment any employee
of the Company or any of its Affiliated Entities, or anyone who was an employee
of the Company or any of its Affiliated Entities within the six (6) months prior
to the termination of Executive’s employment, or induce any such employee to
terminate his or her employment with the Company or any of its Affiliated
Entities.
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 6
 
B.           Executive further agrees that, during the Term and until twelve
(12) months after the termination of his employment, Executive will not,
directly or indirectly, including on behalf of any person, firm or other entity,
without the express written consent of an authorized representative of the
Company, (i) perform services within the Territory (as defined below) for any
Competing Business (as defined below), whether as an employee, consultant,
agent, contractor or in any other capacity, (ii) hold office as an officer or
director or like position in any Competing Business, (iii) request any present
or future customers or suppliers of the Company or any of its Affiliated
Entities to curtail or cancel their business with the Company or any of its
Affiliated Entities, and (iv) accept business from such customers or suppliers
of the Company or any of its Affiliated Entities.  These obligations will
continue for the specified period regardless of whether the termination of
Executive’s employment was voluntary or involuntary or with or without Cause.
 
C.           “Competing Business” means any entity or person (other than the
Company) which is engaged in the operation, development or planning of, or the
preparation of applications or obtaining of approvals for, gaming projects
within the Territory.
 
D.           “Territory” shall mean 120 miles of Monticello, New York
 
E.           Executive agrees that in the event a court determines the length of
time or the geographic area or activities prohibited under this Section 7 are
too restrictive to be enforceable, the court may reduce the scope of the
restriction to the extent necessary to make the restriction enforceable.
 
F.           Representation and Warranty.  Executive represents and warrants to
the Company that he is not subject to any non-competition provision of any other
agreement restricting his ability fully to act hereunder.  Executive hereby
indemnifies and holds the Company harmless against any losses, claims, expenses
(including attorneys’ fees), damages or liabilities incurred by the Company as a
result of a breach of the foregoing representation and warranty.
 
G.           Injunctive Relief.  Without limiting the remedies available to the
Company, Executive acknowledges that a breach of any of the covenants contained
in Sections 6 and 7 above may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or injunction restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the covenants in Sections 6 and 7 of this Agreement.
 
6.           Notice.  Any notice or other communication required or permitted to
be given to the Parties shall be deemed to have been given if personally
delivered, if sent by nationally recognized overnight courier or if mailed by
certified or registered mail, return receipt requested, first class postage
prepaid, and addressed as follows:
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 7
 
 
i
If to Executive, prior to July 1, 2009 to:

 
Joseph E. Bernstein

 
1045 Fifth Avenue, 8th Floor

 
New York, New York 10028

 
 
ii
If to the Company, to:

 
Empire Resorts, Inc.

 
P.O. Box 5013

 
Monticello, New York 12701-5193

 
Attn. Compensation Committee Chairman

 
 
with a copy to:

 
Robert H. Friedman, Esq.

 
Olshan Grundman Frome Rosenzweig & Wolosky LLP

 
65 East 55th Street

 
New York, New York 10022

 
7.           Severability.  If any provision of this Agreement is declared void
or unenforceable by a court of competent jurisdiction, all other provisions
shall nonetheless remain in full force and effect.
 
8.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to the conflict of laws provisions thereof.  Any action, suit or other
legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in New York County.
 
9.           Waiver.  The waiver by either Party of a breach of any provision of
this Agreement shall not be or be construed as a waiver of any subsequent
breach.  The failure of a Party to insist upon strict adherence to any provision
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement.  Any waiver must be in
writing.
 
10.           Assignment.  This Agreement is a personal contract and Executive
may not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder.  Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, including without limitation,
any corporation or other entity into which the Company is merged or which
acquires all or substantially all of the assets of the Company.
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 8
 
11.           Entire Agreement.  This Agreement (together with Exhibits A and B
hereto) embodies all of the representations, warranties, and agreements between
the Parties relating to Executive’s employment with the Company.  No other
representations, warranties, covenants, understandings, or agreements exist
between the Parties relating to Executive’s employment.  This Agreement shall
supersede all prior agreements, written or oral, relating to Executive’s
employment.  This Agreement may not be amended or modified except by a writing
signed by the Parties.
 
[Signature page follows]
 

--------------------------------------------------------------------------------


 
Joseph E. Bernstein
June 1, 2009
Page 9
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.
 

 
EMPIRE RESORTS, INC.
     
By:
/s/ Bruce Berg    
Name:
Bruce Berg     
Title:
Special Operating Committee



Agreed to and Accepted:
         
/s/ Joseph E. Bernstein
 
Joseph E. Bernstein
 

 